Opinion filed March 24, 2022




                                      In The

          Eleventh Court of Appeals
                                  ___________

                               No. 11-22-00038-CR
                                  ___________

                 JOSE LOUIS SANCHEZ, JR., Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 42nd District Court
                            Taylor County, Texas
                        Trial Court Cause No. 27345A

                     MEMORAND UM OPI NI ON
      In 2017, a jury convicted Appellant, Jose Louis Sanchez, Jr., of the offense of
continuous sexual abuse of a child and assessed Appellant’s punishment at
imprisonment for forty-five years. Appellant now attempts to appeal his conviction.
However, because the notice of appeal was not timely filed, we must dismiss the
appeal.
      Pursuant to the Texas Rules of Appellate Procedure, a notice of appeal is due
to be filed either (1) within thirty days after the date that sentence is imposed or
suspended in open court or (2) if the defendant timely files a motion for new trial,
within ninety days after the date that sentence is imposed or suspended in open court.
TEX. R. APP. P. 26.2(a). A notice of appeal must be in writing and filed with the clerk
of the trial court. TEX. R. APP. P. 25.2(c)(1). The documents on file in this appeal
indicate that Appellant’s sentence was imposed on August 31, 2017, and that
Appellant filed his pro se notice of appeal on February 17, 2022—over four years
after his sentence was imposed. The notice of appeal was therefore untimely.
      Absent a timely filed notice of appeal or the granting of a timely motion for
extension of time, we do not have jurisdiction to entertain an appeal. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522–
23 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim. App.
1993). Because the notice of appeal was not timely filed, we have no jurisdiction
over this appeal and must dismiss it. See Slaton, 981 S.W.2d at 210.
      When the appeal was docketed in this court, we notified Appellant that the
notice of appeal appeared to be untimely, and we informed him that this appeal may
be dismissed for want of jurisdiction. We requested that Appellant file a response
showing grounds upon which this appeal could continue. Appellant has filed a
response in this court in which he asks that he be allowed to file an out-of-time
appeal.
      However, we are not authorized to grant the relief requested by Appellant in
his response; this court has no authority to grant permission to file an out-of-time
appeal. See id. Article 11.07 of the Texas Code of Criminal Procedure vests
complete jurisdiction over postconviction relief from final felony convictions in the
Texas Court of Criminal Appeals. TEX. CODE CRIM. PROC. ANN. art. 11.07 (West
2015); Hoang v. State, 872 S.W.2d 694, 697 (Tex. Crim. App. 1993); Ater v. Eighth
Ct. of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding).
The Court of Criminal Appeals is the only court with jurisdiction to consider a
                                          2
motion for an out-of-time appeal. See Ater, 802 S.W.2d at 243. The appropriate
vehicle for Appellant to seek an out-of-time appeal is for him to pursue a writ of
habeas corpus from the Court of Criminal Appeals pursuant to Article 11.07.
      We dismiss this appeal for want of jurisdiction.


                                                   PER CURIAM


March 24, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         3